     Case 4:19-cr-00021-JHM Document 1 Filed 09/10/19 Page 1 of 7 PageID #: 1




                             UNITED STATES DISTRICT COURT                       VANESSA L   AR/Ws
                                                                                        .           TRONG, CLERK
                             WESTERN DISTRICT OF KENTUCKY
                                    AT OWENSBORO                               .      SEP 102019
                                                                               J ·S. D,'", 11· :1•,
UNITED STATES OF AMERICA                                                   WEST'N 0 .:1 !j GiJUfff
                                                                                 · IST. KENTUCKY
                                                              INFORMATION
V.


                                                             NO.L:t:1q-ct-:11-zrHM
JOSEPH RODNEY BLANDFORD, JR.                                      18 U.S.C.   § 924(c)(l)(A)(i)
                                                                  18 U.S.C.   § 924(c)(l)(B)(i)
                                                                  21 U.S.C.   § 84l(a)(l)
                                                                  21 U.S.C.   § 841(b)(l)(C)
                                                                  26 U.S.C.   § 586l(d)
                                                                  26 U.S.C.   § 5871
                                                                  26 U.S.C.   § 5872




The United States Attorney charges:

                                            COUNT I
                    (Possession of Firearm in Furtherance of Drug Trafficking)

         On or about June 6, 2019, in the Western District of Kentucky, Hancock County, Kentucky,

JOSEPH RODNEY BLANDFORD, JR., defendant herein, did knowingly possess a firearm, to

wit, .

     • a weapon made from a Winchester, 12 gauge, Model 1912 shotgun, bearing serial number
        209896 and having a barrel length of less than 18 inches,
     • a weapon made from a High Standard, 12 gauge, Model "Riot" shotgun, bearing no serial
        number and having a barrel length of less than 18 inches,
     • a Sun City Machinery Co., 12 gauge, Model Stevens 320 shotgun bearing serial number ·
        183318C,
     • a Diamondback Arms Inc., Model DB-15 rifle, bearing serial number DB1561758,
     • a Taurus International .45/.410 caliber, Model "The Judge" revolver, bearing serial number
        GZ878969X,
     • an Inter Ordnance, .380 caliber, Model "Hellcat" semiautomatic pistol, bearing serial
        number 09953,
     • a Taurus International, .22 caliber, Model 94 revolver, bearing serial number DR31869,
    Case 4:19-cr-00021-JHM Document 1 Filed 09/10/19 Page 2 of 7 PageID #: 2




    • a Mossberg, .22 caliber rifle, bearing serial number EMA3618958,
    • 2 black rifles with unknown manufacturer and no serial number,
    • a Rock Island Armory, Inc., .45 caliber, Model 191 lAl semiautomatic pistol, bearing serial
       number RIAl 725475,
    • a Smith & Wesson, .40 caliber, Model M&P 40 Shield semiautomatic pistol, bearing serial
       number HSU0 167,
    • a Remington Arms Company, 12 gauge, Model 11-87 shotgun, bearing serial number
       PC521639,
    • a Smith & Wesson, 40 caliber, Model SW40VE semiautomatic pistol, bearing serial
       number PBT3995,

in furtherance of a drug trafficking crime for which he may be prosecuted in a court of the United

States, that is, the offense charged in Count 2, in violation of Title 21 U.S.C. Sections 841(a)(l)

and 841(b)(l)(C).

       In violation of Title 18, United States Code, Section 924(c)(l)(A)(i) and (B)(i).



The United States Attorney further charges:

                                            COUNT2
                         (Possession with Intent to Distribute Marijuana)

       On or about June 6, 2019, in the Western District of Kentucky, Hancock County, Kentucky,

JOSEPH RODNEY BLANDFORD, JR., defendant herein, knowingly and intentionally

possessed with intent to distribute marijuana, a Schedule I controlled substance, as defined in Title

21 U.S.C. §812.

       All in violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C).

The United States Attorney further charges:

                                            COUNT3
                               (Possession of Unregistered Firearm)

       On or about June 6, 2019, in the Western District of Kentucky, Hancock County, Kentucky,

JOSEPH RODNEY BLANDFORD, JR., defendant herein, knowingly possessed a firearm, to


                                                 -2-
    Case 4:19-cr-00021-JHM Document 1 Filed 09/10/19 Page 3 of 7 PageID #: 3




wit, a weapon made from a Winchester, 12 gauge, Model 1912 shotgun, bearing serial number

209896, and having a barrel length of less than 18 inches, and a weapon made from a High

Standard, 12 gauge, Model "Riot" shotgun, bearing no serial number and having a barrel length of

less than 18 inches, not registered in the National Firearms Registration and Transfer Record.

       In violation of Title 26, United States Code, Sections 586l(d) and 5871.



The United States Attorney further charges:

                                           COUNT4
                              (Possession of Unregistered Silencer)

       On or about June 6, 2019, in the Western District of Kentucky, Hancock County, Kentucky,

JOSEPH RODNEY BLANDFORD, JR., defendant herein, knowingly possessed a firearm, to

wit, a Maxflo, Model MF3D223 silencer, bearing serial number MF3D100049, and three custom

built silencers, each being a silencer, as defined in Title 18, United States Code, Section 921, not

registered in the National Firearms Registration and Transfer Record.

       In violation of Title 26, United States Code, Sections 5861(d) and 5871.



The United States Attorney further charges:

                                           COUNTS
                            (Possession of Unregistered Machine gun)

       On or about June 6, 2019, in the Western District of Kentucky, Hancock County, Kentucky,

JOSEPH RODNEY BLANDFORD, JR., defendant herein, knowingly possessed a firearm, to

wit, a Glock machinegun conversion kit, each meeting the definition of "machinegun" under 26

U.S.C. §5845(b), not registered in the National Firearms Registration and Transfer Record.

       In violation of Title 26, United States Code, Sections 5861(d) and 5871.


                                                -3-
    Case 4:19-cr-00021-JHM Document 1 Filed 09/10/19 Page 4 of 7 PageID #: 4




                                  NOTICE OF FORFEITURE

       As a result of committing an offense in violation of Title 18, United States Code, Section

924( c), as alleged in Count 1 of this Information, a felony punishable by imprisonment for more

than one year, JOSEPH RODNEY BLANDFORD, JR., defendant herein, shall forfeit to the

United States, pursuant to Title 18, United States Code, Section 924(d) and Title 28, United States

Code, Section 2461, all firearms and ammunition involved in the commission of the offenses,

including but not limited to:

    • a weapon made from a Winchester, 12 gauge, Model 1912 shotgun, bearing serial number
       209896 and having a barrel length of less than 18 inches,
    • a weapon made from a High Standard, 12 gauge, Model "Riot" shotgun, bearing no serial
       number and having a barrel length of less than 18 inches,
    • a Sun City Machinery Co., 12 gauge, Model Stevens 320 shotgun bearing serial number
       183318C,
    • a Diamondback Arms Inc., Model DB-15 rifle, bearing serial number DB1561758,
    • a Taurus International .45/.410 caliber, Model "The Judge" revolver, bearing serial number
       GZ878969X,
    • an Inter Ordnance, .380 caliber, Model "Hellcat" semiautomatic pistol, bearing serial
       number 09953,
    • a Taurus International, .22 caliber, Model 94 revolver, bearing serial number DR31869,
    • a Mossberg, .22 caliber rifle, bearing serial number EMA3618958,
    • 2 black rifles with unknown manufacturer and no serial number,
    • a Rock Island Armory, Inc., .45 caliber, Model 191 lAl semiautomatic pistol, bearing serial
       number RIAl 725475,
    • a Smith & Wesson, .40 caliber, Model M&P 40 Shield semiautomatic pistol, bearing serial
       number HSU0167,                         ·
    • a Remington Arms Company, 12 gauge, Model 11-87 shotgun, bearing serial number
       PC521639,
    • a Smith & Wesson, 40 caliber, Model SW40VE semiautomatic pistol, bearing serial
       number PBT3995,

       As a result of committing an offense in violation of Title 21, United States Code, Sections

84l(a)(l) and 84l(b)(l)(C), as specifically charged in Count 2 of this Information, a felony

punishable by imprisonment for more than one year, JOSEPH RODNEY BLANDFORD, JR.,

defendant herein, shall forfeit to the United States, pursuant to Title 21, United States Code,

Section 853, any and all property constituting, or derived from, proceeds the defendant obtained,

                                                -4-
  Case 4:19-cr-00021-JHM Document 1 Filed 09/10/19 Page 5 of 7 PageID #: 5




directly or indirectly, as a result of said offense, and any and all of the defendant's property used,

or intended to be used, in any manner or part, to commit or to facilitate the commission of the

violation alleged in Count 2 of this Information.

       As a result of committing offenses in violation of Title 26, United States Code, Section

5861(d) as alleged in Counts 3-5 of this Information, felonies punishable by imprisonment for

more than one year, JOSEPH RODNEY BLANDFORD, JR., defendant herein, shall forfeit to

the United States, pursuant to Title 26, United States Code, Section 5872, all firearms and

ammunition involved in the commission of the offenses, including but not limited to, a weapon

made from a Winchester, 12 gauge, Model 191.2 shotgun, bearing serial number 209896 and

having a barrel length of less than 18 inches; a weapon made from a High Standard, 12 gauge,

Model "Riot" shotgun, bearing no serial number and having a barrel length of less than 18 inches;

a Maxflo, Model MF3D223 silencer, bearing serial number MF3D100049; three custom built

silencers; and 7 Glock machinegun conversion kits.




                                                -f.l.LL'W\ . ~
                                               RUSSELL M. COLEMAN
                                               UNITED STATES ATTORNEY

RMC:MTS




                                                 -5-
     Case 4:19-cr-00021-JHM Document 1 Filed 09/10/19 Page 6 of 7 PageID #: 6




UNITED STATES OF AMERICA v. JOSEPH RODNEY BLANDFORD, JR.

                                                            PENALTIES

Count I: NL IO yrs./NM life/$250,000/both/NM 5 yrs. Supervised Release (consecutive)
Count 2: NM 20 yrs./$1,000,000/both/NL 3 yrs., NM life Supervised Release
           (with prior conviction NM 30 yrs/$2,000,000/both/NL 6 yrs, NM life Supervised Release)
Counts 3-5: NM 10 yrs./$250,000/both/NM 3 yrs. Supervised Release (each count)
Forfeiture


                                                               NOTICE

ANY PERSON CONVICTED OF AN OFFENSE AGAINST THE UNITED STATES SHALL BE SUBJECT TO SPECIAL
ASSESSMENTS, FINES, RESTITUTION & COSTS.


SPECIAL ASSESSMENTS

I 8 U.S.C. § 3013 requires that a special assessment shall be imposed for each count of a conviction of offenses committed after
November 11, I 984, as follows:

          Misdemeanor:             $ 25 per count/individual               Felony:         $ I 00 per count/individual
                                   $ I 25 per count/other                                  $400 per count/other



In addition to any of the above assessments, you may also be sentenced to pay a fine. Such fine is due immediately unless the court
issues an order requiring payment by a date certain or sets out an installment schedule. You shall provide the United States Attorney's
Office with a current mailing address for the entire period that any part of the fine remains unpaid, or you may be held in contempt of
court. 18 U.S.C. § 3571 , 3572, 361 I, 3612

Failure to pav fine as ordered mav subject vou to the following:

          I.     INTEREST and PENALTIES as applicable by law according to last date of offense.

                      For offenses occurring after December 12. I 987:

                      No INTEREST will accrue on fines under $2,500.00.

                      INTEREST will accrue according to the Federal Civil Post-Judgment Interest Rate in effect at
                      the time of sentencing. This rate changes monthly. Interest accrues from the first business day
                      following the two week period after the date a fine is imposed.

                      PENALTIES of:

                      I 0% of fine balance if payment more than 30 days late.

                      15% offine balance if payment more than 90 days late.

          2.          Recordation of a LIEN shall have the same force and effect as a tax lien.

          3.         Continuous GARNISHMENT may apply until your fine is paid.

          18   u.s.c. §§ 3612, 3613
                     If you WILLFULLY refuse to pay your fine , you shall be subject to an ADDITIONAL FINE
                     of not more than the greater of $10,000 or twice the unpaid balance of the fine; or
                     IMPRISONMENT fornot more than I year or both. 18 U.S.C. § 3615
     Case 4:19-cr-00021-JHM Document 1 Filed 09/10/19 Page 7 of 7 PageID #: 7




RESTITUTION

If you are convicted of an offense under Title I 8, U.S.C., or under certain air piracy offenses, you may also be ordered to make
restitution to any victim of the offense, in addition to, or in lieu of any other penalty authorized by law. 18 U.S.C. § 3663

APPEAL

If you appeal your conviction and the sentence to pay your fine is stayed pending appeal, the court shall require:

           I.         That you deposit the entire fine amount (or the amount due under an installment schedule
                      during the time of your appeal) in an escrow account with the U.S. District Court Clerk, or

          2.          Give bond for payment thereof.

           18   u.s.c. § 3572(g)
PAYMENTS

If you are ordered to make payments to the U.S . District Court Clerk's Office, certified checks or money orders should be made payable
to the Clerk. U.S. District Court and delivered to the appropriate division office listed below:

                      LOUISVILLE:                      Clerk, U.S. District Court
                                                       106 Gene Snyder U.S. Courthouse
                                                       601 West Broadway
                                                       Louisville, KY 40202
                                                       502/625-3500

                      BOWLING GREEN:                   Clerk, U.S. District Court
                                                       I 20 Federal Building
                                                       24 I East Main Street
                                                       Bowling Green, KY 42101
                                                       270/393-2500

                      OWENSBORO:                       Clerk, U.S. District Court
                                                       126 Federal Building
                                                       423 Frederica
                                                       Owensboro, KY 42301
                                                       270/689-4400

                      PADUCAH:                         Clerk, U.S. District Court
                                                       127 Federal Building
                                                       501 Broadway
                                                       Paducah, KY 42001
                                                       270/415-6400

If the court finds that you have the present ability to pay, an order may direct imprisonment until payment is made.
